                              IN THE UNITED STATES DISTRICT COURT



THE UNITED STATES OF AMERICA,                        )

        Plaintiff,                                   )      ORDER FOR MEDICAL
                                                             TREATMENT
 vs.                                                 )      JUDGE DALE A. KIMBALL
                                                            MAGISTRATE JUDGE PEAD
JASON CUMMINS,                               )
                                                            Case No. 1:18-CR-48 DK
        Defendant.                                   )


       Based on the self-inflicted injury of the defendant, Jason Cummings, on October 22, 2018 and

the urgent need for medical treatment the Court hereby Orders;

       The United States Marshal’s Office, Davis County Jail, Hospital Medical Treatment Providers

shall provide all necessary medical treatment to the defendant including surgery, therapy, out-patient

care necessary to address Mr. Cummings’ injuries.

        DATED this 23rd day of October, 2018.




                                                     _____________________________________
                                                     HONORABLE JUDGE DALE KIMBALL
                                                      UNITED STATES DISTRICT COURT JUDGE




                                                                                                      1
